Citation Nr: 1533120	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  14-37 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease with myocardial infarction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to November 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

A heart disability was not present until more than one year following the Veteran's discharge from service, and no current heart disability is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease with myocardial infarction have not been met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in April 2012, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects all available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  

The Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the Veteran's claim.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's STRs are negative for evidence of a heart disability.  The Veteran's private treatment records do indicate he has coronary artery disease, status post myocardial infarction, which he asserts is the result of cigarette smoking and heart burn that he first experienced in service.  Nonetheless, assuming he did experience heartburn in service, this is a gastrointestinal problem wholly unrelated to a cardiac disability.  Furthermore, service connection for disability on the basis of tobacco use in service is prohibited.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  There is no probative evidence of any heart disability in service or for more than 50 years thereafter, and there is no indication in the post-service medical evidence that his current heart disability is related to his military service.  Therefore, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to this claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty but service connection will not be granted on the basis that the disability is attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. §§ 1103, 1110; 38 C.F.R. §§ 3.300, 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arteriosclerosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arteriosclerosis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

By way of background, the Veteran initiated a claim for service connection for a "heart attack" in December 2011.  He has indicated his condition was caused by "smoking and unbalanced meals" in service.  

The Veteran's STRs are negative for evidence of any heart disorder.  Although he has asserted he was treated for heartburn in Germany in 1946, his STRs do not indicate he received any treatment in service.  In the course of his October 1946 separation examination, the examiner specifically found the Veteran's cardiovascular system to be normal.  

The Veteran's outpatient treatment reports from the Kansas City VA Medical Center (VAMC) and private treatment notes from the Heartland Cardiovascular Consultants do show he was diagnosed with coronary artery disease following a myocardial infarction in 2009.  Assuming the Veteran did experience heartburn in service, as a result of an unbalanced diet, there is no competent evidence of a link between these gastrointestinal manifestations in service and his subsequent heart attack over 50 years thereafter. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the etiology of a complex medical disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences chest pain or other symptoms that are routinely observable, but he is not competent to state that the chest pain is due to coronary artery disease.  Furthermore, the Board has carefully reviewed the Veteran's lay statements; however, at no time during the pendency of this claim has the Veteran indicated his heart burn manifestations continuously occurred from his military service to the date of his heart attack in 2009.  The Board finds the record of the Veteran's October 1946 separation examination, evidencing a normal cardiovascular system, to be more probative than the Veteran's present day statements.  Although the Veteran's coronary artery disease may be causally related to his many years of cigarette smoking, which the Veteran asserts first began in service, as noted above, service connection on the basis of tobacco use in service is prohibited.

After reviewing the evidence of record, the Board finds the Veteran did not have a chronic heart disability during his active duty service or within one year of his discharge therefrom.  Moreover, although a current disability does exist, there is no competent evidence to indicate that the post-service heart condition is in any way related to the Veteran's military service.  In this regard, the Board notes that the Veteran's lay opinion concerning the etiology of his heart disability is not competent evidence of the alleged nexus.  Accordingly, service connection for a heart disability is not warranted.

The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.


ORDER

Service connection for coronary artery disease with myocardial infarction is denied.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


